            Case 2:14-cv-02281-SM Document 45 Filed 04/01/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

    CHARLES F. FICHER, JR. #332513                          CIVIL ACTION

    VERSUS                                                  NO. 14-2281

    JASON KENT, WARDEN, D.W.C.C.                            SECTION: E (5 )



                                       ORDER

        On March 17, 2021, the United States Magistrate Judge issued his Report and

Recommendations, recommending that Charles Ficher’s notice of appeal be considered

timely filed.1 Fourteen days have elapsed and no objection has been filed on the record.

The Court, having considered the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge,2 and the failure of any party to

file any objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation3 of the United States Magistrate Judge and

adopts it as its own opinion.

        IT IS ORDERED that the Report and Recommendations of the United States

Magistrate Judge is adopted.

        New Orleans, Louisiana, this 1st day of April, 2021.


                                         ________________________________
                                                  SUSIE MORGAN
                                           UNITED STATES DISTRICT JUDGE


Clerk’s Office to Notify:

Appeals Unit


1 R. Doc. 44.
2 Id.
3 Id.
